Title: From George Washington to Lord Dunmore, 2 November 1773
From: Washington, George
To: Dunmore, John Murray, fourth earl of



My Lord,
Williamsburg 2d Novembr 1773

Urged to it by repeated applications from a number of officers whom I have had the honor to command in the service of this Colony, I take the liberty of addressing Your Excelly on the subject of the Lands which the Gentlemen conceive themselves entitled to under his Majesty’s bounty of October 1763.
The exception in favor of the Officers & Soldiers, contained in his Majesty’s order in Council of the 6th of April last, they humbly conceive is so strong an implication of your Lordship’s right to grant them these Lands, as to remove every restraint you were under before; and as there are no waste Lands to be had in this Colony, but such as lay upon the Western waters, they humbly pray for leave to survey on the river Ohio & its waters below the mouth of Scioto (the western boundary of the New Colony, should it ever take place); apprehending that your Excellency hath an undoubted right to grant Patents for them, as these Lands have ever been considered as appertaining to Virginia

—warranted, as they have been informed, by the Colony-charter, & sold by the Six Nations at the Treaty at Fort Stanwix in 1768: Nor is the right thereto, it is humbly presumed, by any means hurt by the nominal Line, commonly called the Ministerial Line, since that transaction seems to have been considered by Government as a temporary expedient (at the instigation of the Indian Agent) to satisfy the southern Indians, who as it is said, have disclaimed any right to the very Lands in contest; no other regard having been paid to it by the Ministers themselves.
The Officers of Virginia Troops impressed with these sentiments, & having undoubted reason to believe that there is no other chance left them to obtain their Lands, but on the Ohio, & knowing at the same time that the officers of Pennsylvania under a belief that these Lands do appertain to Virginia, and that patents will be granted for them have surveyed 200,000 acres, would fain hope that they may be allowed to proceed by authority to make their surveys also, any where upon the ohio or its waters below the Scioto, humbly representing to your Lordship that a delay in this case, is, in effect, equal to a refusal, as the Country is spreading over with Emigrants, & experience has convinced all those who have had occasion to attend to the matter, that these people when once fixed are not to be dispossessed, were it politic to attempt it.
The officers have an entire confidence in your Lordship’s disposition to accelerate their just rights—they have no other dependance—& hope to start equal with those other Officers, whose pretensions are not better founded than their own. The part I take in bringing this matter to a hearing will I hope meet with your Lordship’s excuse, as I am with the greatest respect My Lord Your Lordships Most Obt & Most humble Servant

Go: Washington

